Title: From George Washington to Henry Knox, 2 June 1784
From: Washington, George
To: Knox, Henry



My Dear Sir,
Mount Vernon 2d June 1784.

The inconvenience with which I left home, & my impatience to return to it, hastened every step I took back, & but for the delay I met with in crossing the Bay, I might have been at home with ease on the Friday after I parted with you. Before eight on thursday morning I was at Rock-hall, & not until friday evening could I get my horses & carriage over to Annapolis.
It is a real misfortune, that in great national concerns, the Sovereign has not sufficient power to act—or that there should be a contrariety of sentiment among themselves respecting this power. While these matters are in litigation, the public interest is suspended—& important advantages are lost. This will be the case respecting the Western Posts.
My address to Congress, respecting the Gentlemen who had composed my Family, went to two points, neither of which in my judgment could be misconceived; the first, was declaratory of the peculiar services & particular merits of those confidential Officers, who, during the war, had been attached to my person. The second, recommendatory of those who remained in that situation to the hour of my resignation. The latter was not confined to Humphreys & Walker who happened to be with me, but comprehended Cobb, Trumbull, & others who might come under that description, whose appointments terminated with my own existence as an officer.

It would at this time, as it will at all others, give me singular pleasure to see you at this place; & I am sorry your anxiety to return would not permit you to extend your excursion from Annapolis.
Permit me to recommend the enclosed for Genl Putnam, to your care. Mrs Washington joins in best wishes for you, Mrs Knox & family, with Dr Sir Yrs &c. &c.

G: Washington

